Citation Nr: 9931671	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-13 434	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Wilmington, Delaware




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back condition.  

2.  Entitlement to an increased rating for the service-
connected postoperative residuals of a fractured left 
calcaneus, currently rated 20 percent disabling.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to November 
1963.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision by the RO which 
denied an increased rating for the postoperative residuals of 
a left calcaneal fracture.  

In a July 1994 decision, the RO assigned an increased rating 
of 20 percent for the service-connected left ankle disability 
and a separate 10 percent rating for an incisional scar of 
the left heel.  The RO also denied service connection for 
arthritis of the back.  

In April 1995, the veteran filed a notice of disagreement 
regarding the low back issue.  In October 1995, the RO denied 
service connection for a back condition.  In a February 1996 
decision, the RO found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a low back condition.  A statement of the case was issued in 
February 1996.  A substantive appeal was received in April 
1996.  

The veteran and his representative have raised the issues of 
service connection for cervical and thoracic arthritis and 
total compensation rating based on individual 
unemployability.  As these issues have not been fully 
developed, they are referred to the RO to take the necessary 
steps to fully develop and adjudicate them.  

(The claim for an increased rating for the service-connected 
postoperative residuals of a fractured left calcaneus is the 
subject of the Remand portion of this document.)



FINDINGS OF FACT

1.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a back 
condition and is so significant that it must be considered to 
fairly decide the merits of the claim, has been presented 
following a final RO decision.  

2.  The veteran's claim for service connection for a back 
condition is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a back condition.  38 U.S.C.A. §§ 1131, 5108, 
7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  The claim of service connection for a back condition is 
well grounded.  38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1989, the veteran submitted his original claim of 
service connection for a back condition.  

In a December 1989 decision, the RO denied the veteran's 
claim of service connection on the basis that a low back 
disability had not been noted in service or shown to have 
been caused by his service-connected left ankle disability.  
In December 1989, the veteran filed a notice of disagreement 
with respect to this issue.  A statement of the case was 
issued in April 1990, but the veteran did not file a timely 
substantive appeal to perfect an appeal of the determination.  

In May 1994, the veteran submitted a claim of service 
connection for arthritis of the back.  In a July 1994 
decision, the RO denied the veteran's reopened claim of 
service connection for arthritis of the back.  In September 
1994, the RO notified the veteran of the decision and of his 
procedural and appellate rights.  In April 1995, the veteran 
filed a notice of disagreement regarding this issue.  In 
October 1995, the RO denied service connection for a back 
condition.  In a February 1996 decision, the RO found that 
new and material evidence was not submitted to reopen the 
claim for service connection for a low back condition.  A 
statement of the case was issued in February 1996.  A 
substantive appeal was received in April 1996.  

In a July 1995 letter, the Chief of the Nuclear Medicine 
Service at a VA Medical Center stated that the veteran's 
current degenerative spinal changes could be the result of 
his inservice injury.  

In a December 1995 VA progress note, the examiner stated that 
the veteran's disc disease of the lumbar and cervical spine 
was, in all probability, injury related.  The examiner could 
not state whether it was the result of the inservice injury, 
as claimed by the veteran, or the result of many cumulative 
injuries.  

In a letter dated in March 1996, Fred T. Kahn, M.D., stated 
that the veteran gave a history of an inservice back injury.  
Dr. Kahn stated that the veteran's lumbar and cervical disc 
disease and osteoarthritis was the result of the inservice 
injury.  

A hearing before a Hearing Officer at the RO was conducted in 
April 1996.  The VA Chief of the Nuclear Medicine Service 
testified that the veteran's current low back condition was 
most likely the result of his inservice injury.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c).  The exception to these 
rules states that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. §§ 5108, 
7104(b).  Therefore, once a RO decision becomes final, the 
Board does not have jurisdiction to consider the previously 
adjudicated claim unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The 
Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For purposes 
of determining whether the evidence is new and material, the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).  

The opinion from Dr. Kahn and the recent hearing testimony by 
the VA physician stating that the veteran's back condition 
was the result of the veteran's inservice injury is new 
evidence and is probative in demonstrating that the veteran 
currently suffers from back disability caused by an inservice 
injury.  It is therefore material.  See Hodge, supra.  The 
Board finds that this new evidence is so significant that it 
must be considered to decide fairly the merits of the claim 
to reopen the claim.  Id.  The foregoing evidence must be 
presumed to be credible for the purpose of deciding whether 
it is new and material; thus, the claim is reopened.  

The process for reopening claims under the Federal Circuit's 
holding in Hodge, consists of three steps: the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

With regard to the second step under Elkins, the Board must 
address whether the appellant has presented a well-grounded 
claim.  A claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The truthfulness of evidence offered by the veteran and his 
representative is presumed.  King at 21.  The evidence 
currently before the Board includes medical evidence 
suggesting that the veteran currently suffers from a back 
condition caused by an inservice injury.  Hence, the 
veteran's claim meets the requirements set forth in Caluza.  
Accordingly, the Board finds the veteran has presented a 
well-grounded claim of service connection for a back 
condition.  




ORDER

As the reopened claim of service connection for a back 
condition is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a).  

The Board notes that there are medical opinions regarding the 
etiology of the veteran's back condition.  The Board must 
assess the credibility and weight to be given to the 
evidence, to include the diagnosis of doctors.  Hayes v. 
Wood, 5 Vet. App. 60, 69 (1993).  In light of the medical 
opinions of record, an orthopedic examination is needed to 
fully review the evidence of record.  

The veteran has stated that he was granted Social Security 
Administration (SSA) disability insurance benefits.  Once the 
VA is put on notice that the veteran is in receipt of such 
benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Moreover, the RO should 
obtain any additional ongoing treatment records pertinent to 
these claims.  Murincsak, supra.  

In addition, the Board notes that the provisions of 38 
U.S.C.A. § 5107(a) have been met, in that the veteran's claim 
for an increased rating is well grounded based on the 
veteran's evidentiary assertion that his service-connected 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997) (citing Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992)).  The VA has a duty to assist 
the veteran in development of facts pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a).  

The examinations currently of record fail to address whether 
the veteran's service-connected disabilities warrant 
compensation for functional loss due to pain or weakness, 
fatigability, incoordination or pain on movement of a joint.  
As such, the RO must address the applicability of 38 C.F.R. § 
4.40 (1999) regarding functional loss due to pain and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

It is essential that the examinations on which ratings are 
based adequately portray the anatomical damage and the 
functional loss, with respect to excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  With any form 
of arthritis, the provisions of 38 C.F.R. § 4.59 (1999), as 
they pertain to painful motion, must also be specifically 
addressed by the examiner.  Hicks v. Brown, 8 Vet. App. 417 
(1995).  In addition, the veteran contends that his left 
ankle is ankylosed and he has lost the use of the left due to 
the service-connected condition.  

As stated hereinabove, the veteran's SSA records and ongoing 
treatment records should be obtained.  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his claimed back 
condition and the service-connected left 
ankle condition since 1997.  The RO 
should also request all documents 
pertaining to an award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected postoperative residuals 
of a left calcaneal fracture and the 
nature and likely etiology of his claimed 
back condition.  All indicated testing in 
this regard should be completed.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
detailed findings and describe fully the 
extent to which the service-connected 
disability cause functional limitation, 
to include objective evidence of 
limitation of motion due to pain; and to 
make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  The examiner 
should state whether the veteran's left 
ankle is ankylosed or whether his has 
lost the use of his left foot.  Based on 
his/her review of the case, the examiner 
should offer an opinion as to whether the 
veteran has current back disability due 
to disease or injury which incurred in or 
aggravated by service fall or caused or 
aggravated by his service-connected left 
ankle disability.  A complete rationale 
for all opinions expressed must be 
provided in this regard.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals







